Cullen, J.
This action was brought to establish the validity of the will of John Anderson. The defendant Carr demurred; the defendant Watson answered. The plaintiff compromised with the defendant Watson, and, as a condition of the settlement, tne defendant Carr withdrew his demurrer, and consented that judgment be entered against him for the relief demanded in the complaint. Judgment was thereupon "entered declaring the will valid, and the defendants were perpetually enjoined from impeaching the will or making any claim in contravention thereof. Subsequently Carr, by the appellant as his attorney, brought an action in ejectment to recover certain premises devised by the will. The appellant was adjudged guilty of contempt in continuing to prosecute the action. From such order this appeal is taken.
But twm questions are raised on the appeal. The first is that the court had no jurisdiction to render the judgment, and hence the judgment is void. In Anderson v. Anderson, 112 N. Y. 104, 19 N. E. Rep. 427, the court of appeals held that this action would not lie; and as to the other defendants who resisted the suit, the action was dismissed. The court held that equity *993had not jurisdiction of a suit to establish a will, but thát the devisee must wait till his title is attacked. On this decision the contention is made that the judgment herein, even though entered by consent, is void. We think that the decision of the court of appeals does not go to that extent. Doubtless, had the defendants not compromised, and had carried their defense to the highest tribunal, the judgment would have been in their favor, instead of against them. But in this position these litigants are not singular. The reports are full of such cases. The question is not whether the judgment was erroneous, but whether it is void. We think the judgment was in the power of the court to make. Bills quia timet and to restrain suits at law have always been entertained by courts of equity alone. That the bill here did not state a case for equitable relief does not affect the jurisdiction of the court any more than a faulty complaint in an action at law. The court of appeals did hold that the case did not fall within the equity jurisdiction, as it exists in this state, but it did not hold that the supreme court had not power to .entertain such an action and determine whether it would or would not lie. There are different senses in which the word “jurisdiction” is employed. When “equity jurisdiction” is spoken of, there is not meant the power of the court to tty the dispute in the sense that a county court cannot try an action in ejectment, or a state court offenses against the federal government, bub the question whether the action in equity will lie. Bango v. Duekinfleld, 18 N. Y. 595. Fisher v. Hepburn, 48 N. Y. 51. When it was contended before Lord Mansfield first that the king’s bench had no jurisdiction of the suit, and then that no other court had jurisdiction, he answered: “ When you say that no court has jurisdiction of a controversy, what is that more than saying no action will lie?”
The plaintiff thought he could maintain this action. He was wrong, but he had a right to be wrong. He submitted his claim to the court which had general jurisdiction in law and in equity. It is not pretended that theré is any other tribunal before which the plaintiff should have brought his suit. If the question was a proper one for litigation, there must' be some court in which the question could be litigated; and a judgment rendered in such a litigation, while unreversed, must, though erroneous, stand on the same footing as any other judgment not subject to collateral attack.
It is also urged that the judgment in granting an injunction went beyond the relief demanded in the complaint. If this be so, the defendant’s remedy is by motion to amend the judgment. The injunction must be respected until it is set aside. The order appealed from should be affirmed, with costs.